Citation Nr: 1511269	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1967 and September 1970 to April 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2012, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  In December 2012, the Board remanded the case for further development.  The record reflects substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The Veteran contracted hepatitis A in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for the residuals of hepatitis A are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran originally filed a claim for service connection for hepatitis in May 1988, within one month after discharge from his last period of service.  He claimed he was diagnosed with hepatitis in 1965.  He underwent a VA examination in June 1988 with laboratory tests that showed normal liver function.  An August 1988 rating decision denied the claim as there was no evidence of any residuals of hepatitis.  

The Veteran filed the current claim in March 2008, claiming he contracted hepatitis in service in 1965 and was treated for recurrences through 1967.  

Initially, the Board notes that the Veteran's service treatment records from his first period of service from June 1964 to May 1967 are unavailable.  Indeed, a December 1986 report of medical history completed in service reflects that those records were unavailable even at that time.  Thus, no further attempt to obtain them will be made.  Regardless, the available treatment records from his subsequent period of service indicate a history of hepatitis from 1965 to 1967.  

Post-service medical records, dated as early as a June 1988 VA examination report, also indicate a history of hepatitis since 1965.  More recently, VA medical treatment records demonstrate positive tests for hepatitis A in July 2003 and August 2010, the latter test indicating the presence of current disability during the period on appeal.  

During the April 2012 Board hearing, the Veteran testified that a VA physician had told him that his hepatitis had its onset in service.  

Given the documented in-service history of hepatitis and evidence of a current hepatitis A infection, the Board requested a VA examination to determine whether the Veteran's hepatitis A had its onset in or is otherwise causally related to active service.  

The Veteran was afforded a VA examination in January 2013.  He reported being diagnosed with hepatitis in service in 1965.  He recalled having yellow eyes with discoloration of urine, feces, and fingernails, and being treated with rest.  He denied having any current problems.  The examiner noted that the treatment records from the Veteran's second period of service showed a history of hepatitis in 1965 but contained no supporting evidence of laboratory tests or treatment.  The examiner observed that the service treatment records reflect the Veteran's self-report of having had hepatitis A and the examiners' dictations of his report but there is no diagnosis of hepatitis A, laboratory tests, or treatment records to support a causal relationship between service and the diagnosis of hepatitis A.  The examiner noted that medical science is limited in that it cannot retrospectively be determined when the Veteran contracted hepatitis A or its etiology based on the information in the claims file without mere speculation.  The examiner concluded that the Veteran's hepatitis A was not incurred in or caused by service.

While the Board appreciates the examiner's opinion that the Veteran's hepatitis A was not incurred in or caused by service, the examiner acknowledged that current medical science is unable to determine when the Veteran contracted hepatitis A given the evidence in the claims file.  Thus, the opinion is of little probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  While the Veteran testified that a VA physician had told him that his hepatitis had its onset in service, such testimony of what the physician told him is too attenuated to constitute competent medical evidence of a nexus between his hepatitis A and service.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board is therefore left with the objective evidence in the Veteran's claims file, which consists of service treatment records from September 1970 to April 1988 showing the Veteran's reports of having hepatitis in 1965.  Those reports were not questioned by the service physicians who, prior to December 1986, had access to the service treatment records from the first period of service.  Due to the unavailability of those service treatment records, there are no records of treatment for hepatitis or any tests confirming the diagnosis of hepatitis dating from 1965 to 1967.  While the June 1988 VA examination report reflects that laboratory tests showed normal liver function, no test for hepatitis A was conducted at that time.  

Supplementing the objective evidence is the Veteran's report of having had yellow eyes with discoloration of urine, feces, and fingernails at the time he was diagnosed with hepatitis in service.  He is competent to give evidence about such observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that such symptoms have been acknowledges as consistent with a diagnosis of hepatitis.  The Board also notes that he filed his original claim within one month after discharge from service and his contention of being diagnosed with hepatitis in 1965 has remained the same during the current appeal.

Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that he contracted hepatitis A in service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, service connection for the residuals of hepatitis A is warranted.  


ORDER

Service connection for the residuals of hepatitis A is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


